Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 10 describe “the primary device” as “an external configuration file.” However, the specification as filed indicates that a primary device is a computing hardware device, “such as, but … not limited to a laptop computer, a desktop computer, a notebook, a workstation, a mainframe computer, a server, a network server, and the like” (see paragraph [0017]). Additionally, the respective parent independent claims each describe that an element of hardware “receive[s] a set of instructions from a primary device.” It’s unclear how “an external configuration file” is transmitting instructions. As such, the phrase “primary device is an external configuration file” is unclear. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process describing how to process data without significantly more. 
Independent claims 1 and 9 recite receiving a set of instructions comprising verification rules, validators, primary transformers and structured query transformers, generating processed data files based on the received instructions, then performing at least one of executing the rules, validators, or primary transformers OR transforming the distributed data files by executing the structured query transformers. Simply receiving instructions on data and executing the instructions is a mental process that may be performed by a human with pen and paper. 
This judicial exception is not integrated into a practical application because the claimed limitations do not improve the functioning of a computer or require the use of a specific machine. The claimed limitations, under a broadest reasonable interpretation given the use of language like “at least one of” and “or,” receive instructions to verify data and perform those instructions. Simply receiving instructions to verify data and executing those instructions, without more, does not provide a practical application. 

Dependent claims 2-8 and 10-16 simply describe the storage of and format of the claimed instructions, additional operations that may be performed on or with the instructions, or operations involved in in data transformation. None of the claimed elements, in part or in whole, improve the functioning of a computer or require the use of a particular machine. As such, dependent claims 2-8 and 10-16 additionally remain patent ineligible in view of 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Pre-Grant Publication 2017/0078094) in view of Howard et al. (US Pre-Grant Publication 2011/0153562). 

As to claim 1, Olson teaches a system for processing distributed data files, the system comprising: 
a processor (see paragraph [0041]); and 
a memory coupled with the processor (see paragraph [0041]), wherein the processor is configured to execute instructions stored in the memory to: 
receive a set of instructions from a primary device, wherein the set of instructions comprise verification rules, validators, and primary transformers … (see paragraph [0046]-[0047]. A server, or impact data manager, may receive a set of data rules including validation and verification rules. As noted in [0048], the user may include additional verification, transformation, and validation rules. Paragraphs [0053]-[0054] also discusses the presence of data transformation rules); 
generate processed data files by processing distributed data files based on one or more characteristics of the distributed data files (see paragraphs [0043]-[0044], the system may transform data received from the client before submitting it to the mapping system), wherein the distributed data files are processed by performing at least one of: 
executing one of the verification rules, the validators or the primary transformers on the distributed data files (see paragraphs [0043]-[0044], the system may transform data received from the client before submitting it to the mapping system. As noted in paragraph [0046], data verification rules and validation rules may be executed as well); or 
Olson does not explicitly show: 
receive a set of instructions from a primary device, wherein the set of instructions comprise … structured query transformers;
transforming the distributed data files by executing the structured query transformers on the distributed data files, wherein the execution of the structured query transformers comprises steps of: 
generating a dependency graph based upon dependencies between the structured query transformers; and 
determining a sequence of execution of the structured query transformers based upon the dependency graph; and 
transmit the processed data files to a data warehouse.
Howard teaches: 
receive a set of instructions from a primary device, wherein the set of instructions comprise … structured query transformers (see paragraphs [0077] and [0087]);
transforming the distributed data files by executing the structured query transformers on the distributed data files (see paragraphs [0077]. Records are replicated from a source to a target. See paragraph [0087], showing that records may be transformed from the source to the target), wherein the execution of the structured query transformers comprises steps of: 
generating a dependency graph based upon dependencies between the structured query transformers (see paragraphs [0075]. A dependency graph is generated representing an order in which data groups must be processed); and 
determining a sequence of execution of the structured query transformers based upon the dependency graph (see paragraph [0075] and [0087]-[0088]. The dependency graph is used to by the replication engine to determine how to transmit and transform records from the source to the target); and 
transmit the processed data files to a data warehouse (see paragraph [0077] and [0087]-[0088]. The records are transformed and sent from the source to the target).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Olson by the teachings of Howard because both references are directed towards transformation of data and Howard provides for additional techniques that may be used when transferring and transforming data. This will give an administrator of Olson more options when transferring and transforming data, increasing the utility of Olson for an administrator and users. 

As to claim 2, Olson as modified teaches the system as claimed in claim 1, wherein the primary device is an external configuration file comprising a first segments, a second segment and a third (see Olson paragraphs [0046]-[0047]), 
wherein the first segment is configured to store name, location and format of the distributed data files (see Olson paragraphs [0050] and [0053]), 
wherein the second segment is configured to store the validators for the distributed data files (see Olson paragraphs [0047]-[0048]), and 
wherein the third segment is configured to store the primary transformers (see Olson paragraphs [0047]-[0048]).

As to claim 3, Olson as modified by Howard teaches the system as claimed in claim 1, wherein the structured query transformers are received as a key and value pairs, wherein the key indicates a symbolic name for data generated after transformation performed using structure queries, and wherein the value pairs indicate the structure queries to be applied for the transformation (see Howard paragraphs [0080] and [0086]-[0087] for storing a key and mappings. The key indicates a name for name for data records. The mappings are value pairs indicating transformations that must occur).

As to claim 4, Olson as modified teaches the system as claimed in claim 1, wherein the primary transformers are configured to transform the distributed data files to a predefined format (see Olson paragraphs [0047]-[0048]).

As to claim 5, Olson as modified teaches the system as claimed in claim 1, wherein the one or more characteristics of the distributed data files comprises at least one of formats of the distributed data files, a schema, verification rules, validators and a processing requirement (see Olson paragraphs [0047]-[0048]).

As to claim 6, Olson as modified teaches the system as claimed in claim 1, further configured to enable dynamically adding new validators, primary transformers and the structured query transformers to the primary device by retaining an existing implementation of the system (see Olson paragraph [0048] for adding new validators and transformations of data. Howard teaches managing structured query transformers, [0077], [0087], and [0101]). 

As to claim 8, Olson as modified by Howard teaches the system as claimed in claim 1, further configured to generate intermediate temporary tables during execution of the transformations using the structure queries (see Howard paragraph [0082]. Transitional databases may be used).

As to claim 9, see the rejection of claim 1. 
As to claim 10, see the rejection of claim 2. 
As to claim 11, see the rejection of claim 3. 
As to claim 12, see the rejection of claim 4. 
As to claim 13, see the rejection of claim 5. 
As to claim 14, see the rejection of claim 6. 
As to claim 16, see the rejection of claim 8.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US Pre-Grant Publication 2017/0078094) in view of Howard et al. (US Pre-Grant Publication 2011/0153562). 

As to claim 7, Olson as modified teaches the system as claimed in claim 1. 
Olson as modified does not teach wherein the set of instructions stored in the primary device are converted to a serialized format at the system, and 
wherein upon reception of the set of instructions by the system, the set of instruction are reconverted from the serialized format to a deserialized format to be distributed across the network to different such systems involved.
Acker teaches: 
wherein the set of instructions stored in the primary device are converted to a serialized format at the system (see paragraphs [0001] and [0011]. Any data transferred is serialized before sending), and 
wherein upon reception of the set of instructions by the system, the set of instruction are reconverted from the serialized format to a deserialized format to be distributed across the network to different such systems involved (see paragraph [0001], [0011] and [0026]. Received data is deserialized. Examiner notes that the limitation “to be distributed across the network to different such systems involved” is an intended user and carries no patentable weight).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Olson by the teachings of Acker because Acker shows a method to increase efficiency and reduce costs of data transfer in Olson. Thus, when Olson transfers data, efficiency will be increased and costs will be reduced. 

As to claim 15, see the rejection of claim 7. 
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152